Citation Nr: 1126076	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-25 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depressive disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He also served in Vietnam from August 1966 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the San Juan, Puerto, Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD.  

With respect to the Veteran's service connection claim for PTSD, the Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the January 2008 VA examination report in the file failed to demonstrate a diagnosis of PTSD, a diagnosis of depressive disorder has been made.  Thus, although the Veteran's psychiatric claim was originally adjudicated only with respect to PTSD, under Clemons it can be broadened to include a claim for any acquired psychiatric disorder.  As such, the Veteran's claim has been recharacterized on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran claims that he has PTSD as a result of his service in Vietnam.  He has alleged he had in-service stressful experiences.  The Veteran underwent a VA psychiatric examination in January 2008.  According to the examiner's findings, the Veteran met the DSM-IV stressor criteria for PTSD.  However, she stated that he did not fulfill the symptom criteria for persistent avoidance of the stimulus, for persistent re-experiencing the traumatic event, nor for persistent hyperarousal.  She also stated that the trauma exposure did not cause impairment in social, occupational, or other areas of functioning.  A diagnosis of depressive disorder was rendered.  The examiner did not indicate whether or not the depressive disorder was causally related to the Veteran's service.  

Therefore, the Board finds that another VA examination and etiology opinion, regarding direct service connection, is necessary in order to fairly decide the Veteran's claim for an acquired psychiatric disorder.  See Barr, 21 Vet. App. at 312.  Additionally, as newly received evidence suggests a diagnosis of PTSD, the VA examiner should again determine whether the Veteran suffers from PTSD as the result of his military service.

The Veteran submitted a July 2007 medical certificate from E.J.R., MD, indicating that the Veteran was under treatment for PTSD.  Any records that Dr. E.J.R. has in this regard should be obtained and associated with the claims folder.  

Finally, the Veteran indicated in an October 2008 statement in support of his claim that he received outpatient treatment from the VA Medical Center, San Juan, Puerto Rico, for PTSD.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Those outpatient treatment records should also be obtained and associated with the claims folder.  
Accordingly, the case is REMANDED for the following action:

1.  After obtaining an appropriate release of information from the Veteran, the AMC/RO should seek any medical records related to treatment and diagnosis of PTSD (or any other acquired psychiatric disorder) from Dr. E.J.R., Barceloneta, Puerto Rico, and associate those records, if any, with the claims folder.  

2.  Any mental health treatment records, or records involving outpatient treatment for PTSD should be obtained from the VA Medical Center San Juan Puerto Rico and associated with the claim folder.  

3.  Thereafter, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event.  
If an acquired psychiatric disability other than PTSD is diagnosed, e.g. depressive disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the psychiatric condition had its onset in-service or is otherwise causally related to the Veteran's service.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

